Gray, C. J.
The widow of Atkins S. Rich took by his will a life estate only, with a power of sale, in a certain contingency, which was never executed. The reversion, not being devised by his will, vested in his heirs, subject to the contingency of the exercise of that power by the widow, or of a sale by his executor for the payment of debts. It does not appear that he left any debts, and no question of the mode of enforcing the rights of creditors arises in this case, or could affect the rights of these plaintiffs as against the widow or her administrator under the contract made by them with her. The conversion of the land into money was not made under any power given by the testator, but by the concurrent acts of the tenant for life and of the heirs at law. Upon her promise to pay the purchase money to them upon her death, they may therefore sue her administrator.
In Buttrick v. King, 7 Met. 20, the whole estate was sold under the power in the will, and in Varnum v. Meserve, 8 Allen, 158, under a power in a mortgage executed by the testator. Those cases are thus distinguished from the present.

Exceptions overruled